UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-7045
KEVIN JASON SHERRILL,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
             Alexander Williams, Jr., District Judge.
                   (CR-99-119, CA-01-30-AW)

                  Submitted: December 13, 2001

                      Decided: January 3, 2002

   Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Paul Howard Zukerberg, Washington, D.C., for Appellant. Mythili
Raman, OFFICE OF THE UNITED STATES ATTORNEY, Green-
belt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. SHERRILL
                               OPINION

PER CURIAM:

    Kevin Jason Sherrill seeks to appeal the district court’s order deny-
ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).
We have reviewed the record and the district court’s opinion and find
no reversible error. The district court correctly determined that Sher-
rill waived his right to challenge the calculation of his sentence in this
§ 2255 proceeding. Further, although the court erred in concluding
that the ineffective assistance claim was foreclosed by Sherrill’s fail-
ure to raise it on direct appeal, see United States v. DeFusco, 949 F.2d
114, 120 (4th Cir. 1999) (declining to consider ineffective assistance
claim on direct appeal), such error was harmless because Sherrill did
not establish counsel’s ineffectiveness as defined in Strickland v.
Washington, 466 U.S. 668, 688, 694 (1984). Finally, because the dis-
crepancy between Sherrill’s affidavit and that of his counsel only
involved whether Sherrill threatened to raise an ineffective assistance
claim, and did not go to counsel’s effectiveness, the district court did
not err in declining to add a hearing to resolve the discrepancy.
Accordingly, we deny a certificate of appealability and dismiss the
appeal. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                            DISMISSED